Exhibit 10.1

 

Annual incentive payments to the executive officers and other employees of
Millipore Corporation are awarded under the Millipore Incentive Plan (formerly
known as the 2000 Management Incentive Plan) (the “Incentive Plan”). The
Incentive Plan is designed to create an award pool based on a formula-based
assessment of the performance of the Company and (for business unit executives
other than executive officers) individual Business Units with respect to
predetermined financial and operational objectives (“Financial Performance
Metrics”). These Financial Performance Metrics and their relative weight are set
for each year by the Management Development and Compensation Committee of
Millipore’s Board of Directors (the “Compensation Committee”) and may be changed
from year to year. In 2004 the Compensation Committee set the Financial
Performance Metrics to include revenue growth, profitability and relative
performance of the Company versus peer companies in like industries. The
Compensation Committee approves the Company and Business Unit goals; establishes
personal goals for the CEO; and reviews the establishment by the CEO of the
personal goals for the other executive officers.

 

The incentive award pool for executive officers including the CEO is based
solely on overall Company performance. Levels of Company performance for 2004
were defined in relation to corporate goals as “Target” (the expected level of
performance); “Minimum” (that level of performance below which no incentive
payment will be made); “Threshold” (a level of performance above Minimum but
below Target performance) and “Stretch” (incentive in excess of Target, based on
performance exceeding financial and operational goals). Accordingly, if
corporate performance is below the Target performance, but above the Threshold,
some incentive payment would be payable but not full target incentive payment;
if corporate performance exceeds Target, additional incentive payment would be
payable. For 2004, incentive opportunities ranged from 0 to 85% of base salary
for executive officers of the Company other than the CEO. The incentive
opportunity for the CEO was determined by the Compensation Committee.

 

Incentive payments for 2004 were determined by the Compensation Committee on
February 10, 2005. The Compensation Committee reviewed the results of financial
operations for 2004 and approved the making of incentive payments for the
eligible group in March 2005, which payments are consistent with the Financial
Performance Metrics and relative weight as had been set for 2004.